DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gasparyan (US Patent No 7036807 B1) in view of Hanlon (US Patent Pub No 20170008155 A1).
Regarding Claim 17, Gasparyan teaches A vise comprising: a fixed block (20); 3ATTORNEY DOCKET NO. 2019-0483 a movable head (10) movably attached to said fixed block (20); a rod (70) including a rod threaded portion (80) and a rod non-threaded portion (70); a rotatable ring (cam 130) which jointly rotates with said rod (80); threaded portion engagement elements (110) secured to said fixed block (20) and selectively engageable with said rod threaded portion such that in a first condition said threaded portion engagement elements are engaged with said rod threaded portion and rotation of said rod causes said movable head to move relative to said fixed block and in a second condition said threaded portion engagement elements are disengaged from said rod threaded portion and said movable head is freely movable relative to said fixed block by sliding said movable head along said rod (Col 3 Line 52-63 “FIGS. 4 and 5 depict a cross sectional side view of the base insert 90. The figures show a groove 125 in the semi-nut 110, which is adapted to receive the sheet bar 120. FIG. 4 shows the semi-nut 110 engaged with the spindle 70. With the semi-nut 110 engaged with the spindle, sheet bar 120 rests in a recess 114 in the base insert 90 and does not exert force on the semi-nut 110. As the sheet bar 120 moves, it pushes the semi-nut 110 down causing the spring 100 to compress, as shown in FIG. 5. As the spring 100 compresses, the semi-nut 110 disengages the threaded portion 80 of the spindle 70. With the semi-nut 110 disengaged, the moveable jaw 10 is free to move toward or away from the fixed jaw 20.”); and a toggle (300) connected to said ring (130) and said threaded portion engagement elements, wherein, rotation of said rotatable ring causes said toggle to move said threaded portion engagement elements between said first condition and said second condition (Col 3 Line 29-32 “The cam 130 operates semi-lever 300 which moves a sheet bar 120. The sheet bar 120 moves semi-nut 110 into or out of engagement with a threaded potion 80 of the spindle 70.”).
But does not teach a ratchet secured to said fixed block 
However, Hanlon does teach a ratchet secured to a fix block (Hanlon Para [0051] “In some embodiments, the force structure 122 is fixedly attached to the driving element 120. However, in the illustrated embodiment, the force structure 122 is coupled to the driving element 120 with a ratcheting mechanism to allow the user to ratchet the force structure 122 to apply force to the driving element 120 and thereby move the jaws 112 and 114 of the vise 100.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vise of Gasparyan to include a ratchet as taught by Hanlon in order to allow for an easier application of force, not requiring the use to apply force in one direction only. 
Regarding Claim 18, Gasparyan as modified teaches all the limitations of claim 17 and further teaches said rotatable ring (130) including a rotatable ring opening and disposed on said rod (70) with said non-threaded portion  (70) disposed through said rotatable ring opening (See Fig 2 of Gasparyan).
Regarding Claim 19, Gasparyan as modified teaches all the limitations of claims 18 and further teaches said rod (70) attached to said fixed block (20) in a manner which allows said rod (70) to rotate relative to said fixed block (20), said movable head (10) including a movable head opening (65) and disposed on said rod with said rod disposed in said movable head opening (65), said vise further including a force applicator (30) fixedly disposed on one end of said rod such that rotation of force applicator causes said rod to rotate (See figure 1 of Gasparyan).
Regarding Claim 20, Gasparyan as modified teaches all the limitations of claim 18 and further teaches said rod (70) and said rotatable ring (130) jointly rotatable in first and second opposite circumferential directions, wherein, when said threaded portion engagement elements are in the first condition and said rod and rotatable ring are jointly rotated in the first circumferential direction said threaded portion engagement elements remain engaged 4ATTORNEY DOCKET NO. 2019-0483 with said rod threaded portion for a defined extent of rotation of said rod and said rotatable ring in the first circumferential direction, and wherein after the joint rotation of said rod and said rotatable ring exceeds the defined extent of rotation, further rotation of said rod and rotatable ring in the first circumferential direction causes said toggle to move the threaded portion engagement elements to the second condition (Gasparyan Col 4 Line 7-21 “FIG. 7 is an end view of the face of the cam 130 showing the cam 130 in engagement with the semi-lever 300. The semi-lever 300 includes a pin 320 which is guided by the cam 130 in the series of channels 210, 220 and 230. The semi-lever attaches to a spring 310 which forces the pin 320 toward the spindle 70. As the cam 130 rotates in a clockwise direction, the pin 320 remains in the interior channel 210 which is the channel closest to the spindle 70. The pin 320 lifts the sheet spring 200 as the pin 320 moves around the spindle 70. As the cam 130 rotates in a counter-clockwise direction, the pin 320 moves away from the spindle 70. The counter-clockwise rotation moves the pin 320 onto the sheet spring 200 and into the channel 220 formed in the middle of the cam 130 and finally to the channel 230 disposed along the outside of the cam 130.”).
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gasparyan (US Patent No 7036807 B1) in view of Hanlon (US Patent Pub No 20170008155 A1) as modified in claim 1 and in further view of Seber (WO 2010062813 A1).
Regarding Claim 25 Gasparyan as modified teaches all the limitations of claim 18, and further teaches further comprising,6ATTORNEY DOCKET NO. 2019-0483 a threaded mechanism housing (110) But does not explicitly teach first and second prong cavities; a jaw ring disposed within said threaded mechanism housing and having an opening receiving said rod threaded portion; said threaded portion engagement elements comprising first and second jaws including an internally threaded surface; wherein, when said jaw ring is rotated in the first circumferential direction said first jaw and said second jaw move into engagement with the threaded portion of the rod, and wherein when said jaw ring is rotated in the second circumferential direction, said first jaw and said second jaw are disengaged from the threaded portion of the rod.
However, Seber does teach a similar configuration of a threaded mechanism housing (26) including first cavity (44); a jaw ring (32) disposed within said threaded mechanism housing (26) and having an opening receiving said rod threaded portion (See Seber Fig 5 and 6); said threaded portion engagement elements comprising first (38) and second jaws (36) including an internally threaded surface (see threading of 36 shown in Fig 4).
It would be obvious to one of ordinary skill in the art before the effective filing date in the art to modify the semi nut of Gasparyan to be a set of threaded jaws in order to more firmly secure the threaded rod while still allowing for the rod to be released from the jaws easily to allow for the rod to be disengaged and reengaged. 
It is noted by examiner that Gasparyan as modified by Seber would also teach wherein, when said jaw ring is rotated in the first circumferential direction said first jaw and said second jaw move into engagement with the threaded portion of the rod, and wherein when said jaw ring is rotated in the second circumferential direction, said first jaw and said second jaw are disengaged from the threaded portion of the rod (Col 3 Line 52-63 “FIGS. 4 and 5 depict a cross sectional side view of the base insert 90. The figures show a groove 125 in the semi-nut 110, which is adapted to receive the sheet bar 120. FIG. 4 shows the semi-nut 110 engaged with the spindle 70. With the semi-nut 110 engaged with the spindle, sheet bar 120 rests in a recess 114 in the base insert 90 and does not exert force on the semi-nut 110. As the sheet bar 120 moves, it pushes the semi-nut 110 down causing the spring 100 to compress, as shown in FIG. 5. As the spring 100 compresses, the semi-nut 110 disengages the threaded portion 80 of the spindle 70. With the semi-nut 110 disengaged, the moveable jaw 10 is free to move toward or away from the fixed jaw 20.” As this before modification would engage the Semi nut and this semi nut is being modified to be a set of jaws, as the rod is rotated in one direction or the other the threaded jaws would then rotate to engage or disengage as the semi nut did).
Further as Seber teaches a first prong cavity, it would be obvious to one of ordinary skill in the art before the effective filling date of invention to further modify the vise of Gasparyan to include a second prong cavity on the opposite side, as doing so would allow for additional access to engaging the quick release.
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gasparyan (US Patent No 7036807 B1) in view of Seber (WO 2010062813 A1).
Regarding Claim 29, Gasparyan teaches A vise comprising: 8ATTORNEY DOCKET NO. 2019-0483 a fixed block (20) having an upper working surface (20 and 25) and a lower surface(portion of 20 of which 50 slides in and out from); at least one leg (40) extending downwardly from said lower surface to support said fixed block (20); a head (10) movably secured to said fixed block (20) so as to be able to clamp an object between said head (10) and said fixed block (20); a rod (70 and 80) including a threaded portion (80) and a non-threaded portion (70); and a semi nut (110) secured to said fixed block (20) and selectively engageable with said rod threaded portion (80) such that in a first condition said threaded jaws are engaged with said rod threaded portion and rotation of said rod causes said head to move relative to said fixed block and in a second condition said threaded jaws are disengaged from said rod threaded portion and said head may be moved freely relative to said fixed block by sliding said head relative to said rod (Col 3 Line 52-63 “FIGS. 4 and 5 depict a cross sectional side view of the base insert 90. The figures show a groove 125 in the semi-nut 110, which is adapted to receive the sheet bar 120. FIG. 4 shows the semi-nut 110 engaged with the spindle 70. With the semi-nut 110 engaged with the spindle, sheet bar 120 rests in a recess 114 in the base insert 90 and does not exert force on the semi-nut 110. As the sheet bar 120 moves, it pushes the semi-nut 110 down causing the spring 100 to compress, as shown in FIG. 5. As the spring 100 compresses, the semi-nut 110 disengages the threaded portion 80 of the spindle 70. With the semi-nut 110 disengaged, the moveable jaw 10 is free to move toward or away from the fixed jaw 20.”).  
However, it does not explicitly teach threaded jaws secured to said fixed block and threaded jaws engaged with said rod.
However, Seber does teach a similar configuration, wherein threaded jaws (36, See Figure 6 and 7) secured to said fixed block (20), and threaded jaws engages with said rod (See Fig 6 and 7).
It would be obvious to one of ordinary skill in the art before the effective filing date in the art to modify the semi nut of Gasparyan to be a set of threaded jaws in order to more firmly secure the threaded rod while still allowing for the rod to be released from the jaws easily to allow for the rod to be disengaged and reengaged. 
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gasparyan (US Patent No 7036807 B1) in view of Seber (WO 2010062813 A1) as modified in Claim 29 and in further view of Hanlon (US Patent Pub No 20170008155 A1).
Regarding Claim 30, Gasparyan as modified teaches all the limitations of claim 29, and further teaches including a rotatable ring (130) disposed on said non- threaded portion (80) so as to jointly rotate with said rod; and a toggle connected to said ratchet and said threaded jaws, rotation of said rotatable ring causing said toggle to move said threaded jaws between the first condition and the second condition (Col 3 Line 52-63 “FIGS. 4 and 5 depict a cross sectional side view of the base insert 90. The figures show a groove 125 in the semi-nut 110, which is adapted to receive the sheet bar 120. FIG. 4 shows the semi-nut 110 engaged with the spindle 70. With the semi-nut 110 engaged with the spindle, sheet bar 120 rests in a recess 114 in the base insert 90 and does not exert force on the semi-nut 110. As the sheet bar 120 moves, it pushes the semi-nut 110 down causing the spring 100 to compress, as shown in FIG. 5. As the spring 100 compresses, the semi-nut 110 disengages the threaded portion 80 of the spindle 70. With the semi-nut 110 disengaged, the moveable jaw 10 is free to move toward or away from the fixed jaw 20.”).
But does not teach a ratchet secured to said fixed block 
However, Hanlon does teach a ratchet secured to a fix block (Hanlon Para [0051] “In some embodiments, the force structure 122 is fixedly attached to the driving element 120. However, in the illustrated embodiment, the force structure 122 is coupled to the driving element 120 with a ratcheting mechanism to allow the user to ratchet the force structure 122 to apply force to the driving element 120 and thereby move the jaws 112 and 114 of the vise 100.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vise of Gasparyan to include a ratchet as taught by Hanlon in order to allow for an easier application of force, not requiring the use to apply force in one direction only.
Regarding Claim 31, Gasparyan as modified teaches all the limitations of claim 30, and further teaches said rotatable ring (130) including an opening and disposed on said non-threaded portion (70) with said rod disposed through said opening and with said rotatable ring (See Fig 2 of Gasparyan) and said rod jointly rotatable .
Regarding Claim 32, Gasparyan as modified teaches all the limitations of claim 31, and further teaches said rod (70 and 80) attached to said fixed block (20) in a manner which allows said rod to rotate relative to said fixed block, said movable head (10) including an opening (65) and disposed on said rod with said rod disposed in said opening (see Fig 2 of Gasparyan), vise further including a force applicator (30) fixedly disposed on one end of said rod such that rotation of said force applicator causes said rod to rotate (Col 3 Line 13-19 “The spindle 70 is attached to a lever 30. The lever 30 moves the moveable jaw 10 toward the fixed jaw 20 when rotated in one direction. The lever 30 releases the fixed jaw 20 from the spindle 70 when rotated in the opposite direction, thus allowing free movement of the moveable jaw 10 (described further below).”).
Regarding Claim 33, Gasparyan as modified teaches all the limitations of claim 31, and further teaches said rod (70 and 80) and rotatable ring (130) rotatable in a first direction and a second direction, wherein, when said threaded jaws are in the first condition and said rod (70 and 80) and rotatable ring (130) are jointly rotated in the first direction said jaws (Seber Fig 6 and 7) remain engaged with said rod threaded portion for a defined extent of rotation of said rod in the first direction, and wherein after the joint rotation of said rod and said rotatable ring exceeds the defined extent of rotation further rotation of said rod in and rotatable ring in the first direction cause said toggle to move the jaws (Seber Fig 6 and 7) to the second condition (Col 3 Line 52-63 “FIGS. 4 and 5 depict a cross sectional side view of the base insert 90. The figures show a groove 125 in the semi-nut 110, which is adapted to receive the sheet bar 120. FIG. 4 shows the semi-nut 110 engaged with the spindle 70. With the semi-nut 110 engaged with the spindle, sheet bar 120 rests in a recess 114 in the base insert 90 and does not exert force on the semi-nut 110. As the sheet bar 120 moves, it pushes the semi-nut 110 down causing the spring 100 to compress, as shown in FIG. 5. As the spring 100 compresses, the semi-nut 110 disengages the threaded portion 80 of the spindle 70. With the semi-nut 110 disengaged, the moveable jaw 10 is free to move toward or away from the fixed jaw 20.”).
Allowable Subject Matter
Claim 16 has been amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as indicated in the previous office action mailed on 03/04/2022 and including a reason for allowance herein incorporated by reference. As such Claim 16 is allowable. 
Regarding Claim 21, Gasparyan as modified does not alone or in combination teach, suggest or make obvious said rotatable ring rotatable in first and second opposite circumferential directions, said rotatable ring including a first rotatable portion having an external surface having a first rotatable portion ramp and a second rotatable portion having an external surface having a second rotatable portion ramp, said first rotatable portion ramp inclined outwardly in the first circumferential direction and said second rotatable portion ramp inclined outwardly in the second circumferential direction, said ratchet further comprising: a frame having an opening therethrough and secured to said fixed block, said rotatable ring disposed within said frame with said rod extending through said frame opening; a first external ratchet ring disposed about said first rotatable portion; a second external ratchet ring disposed about said second rotatable portion; wherein, when said rotatable ring is driven in the first circumferential direction said first external ratchet ring is driven in said first circumferential direction and said second external ratchet ring is not driven, and when said rotatable ring is driven in the second circumferential direction said second external ratchet ring is driven in said second circumferential and said first external ratchet ring is not driven. Furthermore, further modification of Gasparyan is not obvious as the rotatable ring includes a similar toggle mechanism and modifying the ring 130 to include an external surface having a first or second rotatable ramp portion would not be obvious, as the function of these ramps are already accomplished by the internal mechanism of the rotatable ring. Thus, is would not be obvious to move these ramps as taught by Gasparyan to the external surface of the rotatable ring as doing so would increase the necessary size of the rotatable ring and there is no suggestion to do so. 
Thus, one would only arrive at the claimed invention (see specific claim language of Claim 21) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Due to their dependency on claim 21, Claims 22-24 and claim 28 are allowable
Claim 26 is allowable for similar reasons to that of claim 21. 
Response to Arguments
Applicant’s arguments, see page 1, filed 07/05/2022, with respect to Rejections under claim 112(b) have been fully considered and are persuasive.  The Rejection of Claim 16 has been withdrawn. 
See Allowable subject matter above.
The Rejections are still deem valid in view of the claims as written. The Prior art Meets the limitaions of the claims under rejection after reconsideration. 
Applicant’s arguments with respect to new  claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new claims omit the allowable subject matter and attempt to broaden the scope of the claims which is now rejectable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yan (US Patent Pub No US 20150183093 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./            Examiner, Art Unit 3723                                                                                                                                                                                            

Ldw
/LEE D WILSON/           Primary Examiner, Art Unit 3723                                                                                                                                                                                             	September 23, 2022